Citation Nr: 1300284	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for epilepsy during the period on appeal through May 15, 2007.

4.  Entitlement to an initial evaluation in excess of 20 percent for epilepsy during the period on appeal beginning May 16, 2007.

5.  Entitlement to an evaluation in excess of 10 percent for headaches.

6.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with hallux valgus.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Cheryl R. King


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection was granted and an initial 10 percent evaluation was assigned effective March 6, 2006, for epilepsy, grand mal, atypical seizures, status post collapse, in a March 2007 rating decision.  This evaluation was increased to 20 percent effective May 16, 2007, in an April 2008 rating decision.  Service connection for headaches was granted and an initial 10 percent evaluation assigned for headaches therein.  The previously assigned 10 percent evaluation for bilateral pes planus with hallux valgus was continued.  Finally, service connection for schizoaffective disorder (claimed as posttraumatic stress disorder/ depression) was denied.  A December 2008 rating decision continued the evaluations for headaches, bilateral pes planus with hallux valgus, and epilepsy, grand mal, atypical seizures, status post collapse.  Service connection was granted and an initial evaluation of 20 percent assigned for the left shoulder status post reconstruction with residuals.  Finally, service connection for major depression and a TDIU were denied in a March 2009 rating decision.  

As a claimant lacks medical expertise, he cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  To be this encompassing, the schizoaffective disorder and major depression issues were recharacterized as one issue of an acquired psychiatric disorder in a February 2010 statement of the case (SOC).  

The left shoulder status post reconstruction with residuals issue was specified to be a torn rotator cuff of the left shoulder status post reconstruction with residuals in a July 2011 SOC.  It is referred to herein as a left shoulder disability for the sake of simplicity.  The issue of epilepsy, grand mal, atypical seizures, status post collapse, is referred to herein as epilepsy for the same reason.

Of note is that the epilepsy and headaches issues were developed below as if previously established evaluations were at stake rather than initial evaluations.  The Board disagrees.  A review of the entire record clearly shows the Veteran's discontent with the evaluations assigned from the outset.  While the documentation in this regard was interpreted below as a new claim for a higher evaluation than previously established, it now is interpreted as a notice of disagreement (a document initiating an appeal) with the initial evaluation assigned.  

Though the evaluation for epilepsy increased, the issue is not removed from appellate status.  The increase does not cover the entire period on appeal and was not to the maximum possible evaluation for the period it does cover.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the only consequence of the increase is recharacterization of the issue as denoted above.




The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of this hearing has been associated with the claims file.

Also of note, the aforementioned SOC and another July 2011 SOC addressing a TDIU are the last adjudications of the issues comprising this appeal.  Pertinent evidence thereafter was obtained by VA as well as submitted by the Veteran.  Additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ), which in this case is the RO, for initial review unless either the right to such review is waived by the appellant or his representative or the Board determines that the benefit to which the evidence relates may be fully allowed on appeal.  See 38 C.F.R. § 20.1304(c).  Here, the Veteran has not explicitly waived his right to have the AOJ/RO review the additional pertinent evidence in the first instance.  Under such circumstances the Board may elect to solicit a waiver.  Such is unnecessary with respect to the acquired psychiatric disorder, left shoulder disability, headaches, and bilateral pes planus with hallux valgus issues, however; they indeed are withdrawn herein.  With respect to the epilepsy and TDIU issues, the Veteran has implicitly waived his right to have the AOJ/RO review the additional pertinent evidence.  His testimony at the aforementioned hearing is interpreted to reflect a desire for this appeal to be processed by the Board without delay.  This is particularly true considering that the decision below, which, while not fully favorable, provides a significantly favorable increase in monetary benefits to the Veteran.  It follows that the Board may consider the additional pertinent evidence in the first instance herein and that a remand to the AOJ/RO for such consideration accordingly is unnecessary and undesired.  

No other potential problems with proceeding to adjudication have been identified.  Accordingly, the following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."



FINDINGS OF FACT

1.  In October 2012, the Veteran withdrew his appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability, entitlement to an evaluation in excess of 10 percent for headaches, and entitlement to an evaluation in excess of 10 percent for bilateral pes planus with hallux valgus.

2.  During the period on appeal through May 15, 2007, the Veteran's epilepsy manifested at least two minor seizures every six months.

3.  During the period from May 16, 2007, to December 31, 2010, the Veteran's epilepsy manifested at least one major seizure every six months/two per year as well as at least five minor seizures weekly.

4.  During the period beginning January 1, 2011, the Veteran's epilepsy has manifested an average of at least one major seizure every three months.

5.  The Veteran's service-connected disabilities did not meet the TDIU minimum percent requirement for the period on appeal through December 31, 2010, but did meet this requirement for the period beginning January 1, 2011.  These disabilities alone were not of sufficient severity to produce unemployability during this former period but were of sufficient severity to produce unemployability during this latter period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability, entitlement to an evaluation in excess of 10 percent for headaches, and entitlement to an evaluation in excess of 10 percent for bilateral pes planus with hallux valgus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for an initial evaluation of 20 percent, but no higher, for epilepsy for the period on appeal through May 15, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.121, 4.122, 4.124a, Diagnostic Codes 8910, 8914 (2012).

3.  The criteria for an initial evaluation of 40 percent, but no higher, for epilepsy for the period from May 16, 2007, to December 31, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.121, 4.122, 4.124a, Diagnostic Codes 8910, 8914 (2012).

4.  The criteria for an initial evaluation of 80 percent, but no higher, for epilepsy for the period beginning January 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.121, 4.122, 4.124a, Diagnostic Codes 8910, 8914 (2012).

5.  The criteria for a TDIU have been met as of January 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).



Here, the Veteran indicated his desire to withdraw his appeal regarding the acquired psychiatric disorder, left shoulder disability, headaches, and bilateral pes planus with hallux valgus issues at the October 2012 Video Conference hearing.  The Board commenced review in order to promulgate a decision in December 2012.  It follows that the criteria for withdrawal of the appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability, entitlement to an evaluation in excess of 10 percent for headaches, and entitlement to an evaluation in excess of 10 percent for bilateral pes planus with hallux valgus have been satisfied.  No allegations of errors of fact or law thus remain.  Accordingly, the aforementioned issues are dismissed because the Board lacks jurisdiction over the appeal with respect to them.

II.  Duties to Notify and Assist

Before addressing the merits of the issues not dismissed, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The epilepsy issue comprising this matter initially was one of entitlement to service connection, as noted above.  Letters dated in March 2006 and December 2006 informed the Veteran of how VA determines evaluations, which was noted to include consideration of the impact on employment, and effective dates.  The December 2006 letter additionally informed him of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and preceded the initial adjudication by the AOJ/RO in March 2007.  Via letter dated in April 2008, the Veteran was informed of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He further was informed in this respect of how VA determines effective dates (how disability evaluations are determined is irrelevant for a TDIU).  This letter accordingly addressed all applicable notice elements and precedent the initial adjudication by the AOJ/RO in March 2009.

Nothing more than the aforementioned is required.  The purpose that notice is intended to serve indeed was fulfilled with respect to epilepsy in that service connection was substantiated in the March 2007 rating decision.  Dingess, 19 Vet. App. at 473.  It follows that the November 2007, April 2008 (other than the parts pertaining solely to a TDIU), September 2008, and October 2008 letters readdressing some of the notice elements went above and beyond what was necessary.  Several of these letters went above and beyond what was necessary, for example, by informing the Veteran of the applicable criteria as well as the evidence required concerning epilepsy in the context of a higher evaluation rather than service connection.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  This was through VA's efforts, him submitting them on his own behalf, or both.  No reference has been made by the Veteran or his representative to any pertinent records that have not been obtained.  The existence of any such records further has not been otherwise suggested.

VA medical examinations regarding epilepsy at least to some extent were performed in February 2007, February 2008, May 2008, and January 2011.  VA medical examinations regarding another of the Veteran's service-connected disabilities were performed in August 2006, February 2008, and November 2008.  Most of the examiners who conducted these examinations reviewed his claims file, while some reviewed his medical records.  To the extent there is a lack of review of the claims file or medical records, it is of no consequence.  The Veteran indeed gave a sufficiently accurate account of his relevant medical history to each examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  In addition, each examiner interviewed the Veteran about his pertinent current symptomatology and undertook a pertinent physical assessment.  Diagnostic testing was undertaken or reviewed as necessary.  Finally, some of the examiners rendered a medical opinion as to the Veteran's employability.  All questions necessary to render the determination made herein thus were answered by the aforementioned examinations.  They accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).



Acknowledgement is given to the argument of the Veteran's representative in an August 2012 statement requesting a VA medical examination complete with a medical opinion concerning the impact of all his service-connected disabilities on his employability.  With respect to the period on appeal beginning May 14, 2008, such an examination complete with opinion is unnecessary.  A TDIU indeed is granted herein based on the examinations and opinions that already have been conducted.  With respect to the period on appeal prior to May 14, 2008, it is impossible for an examination conducted now to address the severity of the Veteran's service-connected disabilities in the past.  The best that could be provided would be a medical opinion concerning past severity as well as impact on employability.  Such is unnecessary because there are examinations addressing severity that were conducted contemporaneously with the past from which, in addition to more recent examinations, the impact on employability readily is inferred.

Discussion of the Veteran's October 2012 Video Conference hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the outset of the hearing.  The criteria for establishing a higher initial evaluation of 40 percent for epilepsy specifically was mentioned.  Information was elicited from the Veteran concerning these criteria as well as the criteria for even higher evaluations.  Information also was elicited from him concerning his ability to work in light of his service-connected disabilities.  Regarding evidence that may have been overlooked, the above discussion reveals that there is no such evidence.  No suggestions to submit such evidence therefore were necessary.

Acknowledgement is given to the fact that the Veteran represented himself at the aforementioned hearing because his representative was not available.  However, no prejudice resulted from his self-representation.  The hearing was on par with those conducted by representatives.  Both the Veteran and his witness were provided with ample opportunity to speak.  All necessary information was conveyed.  Further, the Veteran was free to but did not request a postponement of his hearing in light of his representative's unavailability.  He also was free to request another hearing upon completion of his hearing if he felt it inadequate, but did not do so.  Neither he nor his representative argued after the fact that the hearing was inadequate.  

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  The Board thus finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

The duty to notify and the duty to assist both having been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his epilepsy.  He contends that this disability was worse than contemplated by a 10 percent evaluation for the period on appeal through May 15, 2007.  He further contends that this disability was and remains worse than contemplated by a 20 percent during the period on appeal beginning May 16, 2007.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  When two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An assessment of all elements affecting the probative value of the evidence indeed must be undertaken.  38 C.F.R. § 4.6.  This includes both medical evidence as well as lay (non medical) evidence.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.  

When there is an approximate balance of positive and negative evidence, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The Veteran thus prevails when the evidence supports his entitlement to a benefit or is in relative equipoise but does not prevail when the preponderance of the evidence is against his entitlement to a benefit.  Id.  Any reasonable doubt regarding the degree of disability therefore is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Only the most salient evidence is discussed below although all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  


A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).  

The Veteran's epilepsy is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8910.  Diagnostic Code 8910 addresses grand mal epilepsy and characterizes them as major seizures.  Of note is that psychomotor seizures (the seizures that occur with psychomotor epilepsy, a condition defined by 38 C.F.R. § 4.122 as characterized by seizures and not uncommonly by a chronic psychiatric disturbance as well) are designated by Diagnostic Code 8914 as major seizures when characterized by automatic states and/or generalized convulsions with unconsciousness.  Also of note is that Diagnostic Code 8911 addresses petit mal epilepsy as minor seizures.  Further, psychomotor seizures are designed by Diagnostic Code 8914 as minor seizures when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  In the presence of both major and minor seizures, evaluation will be based on the predominating type.

The General Rating Formula for Major and Minor Epileptic Seizures provides for a 10 percent evaluation when there is a confirmed diagnosis of epilepsy with a history of seizures.  Such evaluation is the minimum assigned if continuous medication is required for the control of epilepsy.  A 20 percent evaluation requires at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted when there is at least one major seizure in the last six months or two in the last year or when there is an average of at least five to eight minor seizures weekly.  When there is an average of at least one major seizure in four months over the last year or when there are nine to 10 minor seizures per week, a 60 percent evaluation is assigned.  An 80 percent evaluation is for an average of at least one major seizure in three months over the last year or when there are more than 10 minor seizures weekly.  The maximum evaluation of 100 percent is reserved for an average of at least one major seizure per month over the last year.

The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.  Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics accordingly may be accepted to establish frequency.  Id.

It is notable that the Veteran has had both major and minor seizures.  He has called the major seizures full blown seizures and the minor seizures auras.  He has indicated that the major seizures are characterized by auras followed by loss of consciousness, convulsions or jerking or shaking all over, the eyes remaining open, foaming at the mouth, tonic and clonic activity, tongue biting, rarely incontinence, and finally confusion and soreness.  He has indicated the auras are characterized by a premonition that something is going to happen, a panicky or weird feeling, memory lapse or blanking out, a grinding noise, hearing voices, mumbling, staring, and some confusion or memory loss but no loss of consciousness or tonic and clonic activity.  

Private treatment records document the following.  The Veteran experienced or at least reported experiencing a major seizure in February 2005, July 2005, December 2005, August 2007 and/or September 2007 (it is unclear whether this was one instance or two separate instances), January 2008, July 2008, March 2010, January 2011, April 2011, September 2011, and October 2011.  In July 2008, he experienced two.  It was noted that he had forgotten to get his mediation refilled.  In January 2011, he experienced three in one day and was admitted to the hospital.  He stated that this frequency was very unusual, as he usually has one or two major seizures per year.  The most likely culprit was determined to be noncompliance with his medication regimen.  With respect to minor seizures, the Veteran reported in April 2007 four during the last several weeks.  He reported one seizure two weeks prior in July 2007.  He finally reported more frequent minor than major seizures in January 2011.  They were noted to sound like panic or anxiety attacks at that time.  It was indicated in October 2007 that the Veteran had had two seizures that year, though the type was not specified.  A seizure in February 2008 also was noted.  The only description provided was shaking while asleep.

VA treatment records additionally document the following.  The Veteran began taking medication to control his seizures between March and October 2006.  He reported experiencing a major seizure in June 2005, December 2005, September 2007, November 2009, March 2010, October 2010 and/or November 2010 (it is unclear whether this was one instance or two separate instances), and January 2011.  He reported four or five between July and October 2008.  Dr. B.H. stated that the increase in his medication for hip symptoms may have contributed to this flurry of major seizures.  With respect to minor seizures, the Veteran reported four to five within the last month in July 2006 and at least two per month in October 2006.  Two were noted in a six week period in December 2006.  Frequent was how he in February 2007 described them.  In December 2009, he again reported minor seizures one to two times per week.  This frequency up to a frequency of two per day was reported by the Veteran in June 2010.  He reported four to five per week in October 2010 and a few per month in November 2010.  Four to five per week as well as one to three per day were reported by him in December 2010.  One to two not well described spells in which the Veteran shook all over further were noted between January and July 2008.  A short episode of dissociation and anxiety but no epileptiform activity was detected upon video electroencephalogram monitoring in May 2010.  Memory lapse spells were mentioned in February 2011.  The question of whether the Veteran was having pseudoseizures or seizures was raised in November 2008 and January 2009.

During his February 2007 VA examination, the Veteran indicated that his last major seizure was about a year prior.  He further indicated that the longest time he had been free of any seizure, whether major or minor, since they began was one month.  At his February 2008 VA examination, he recounted major seizures in August 2007 and January 2008.  Reference was made to the Veteran's January 2008 major seizure upon VA examination in May 2008.  At his January 2011 VA examination, the Veteran reported two to three major seizures per year.


The Veteran has reported the following in statements, other appeal documentation, and while testifying at the October 2012 Video Conference hearing.  He noted having a major seizure in November 2009, March 2010, November 2010, January 2011, February 2011, April 2011, May 2011, August 2011, September 2011, and October 2011.  In December 2009, he stated that such seizures occur once every three months.  He reported the same frequency in August 2011, though he indicated that he has two to three per day sometimes.  Six such seizures in the past year and 13 in the past two years were noted by the Veteran in October 2012.  With respect to minor seizures, he noted four per month in March 2006 and at least two to three per week in December 2009.  He indicated an increased frequency of seizures, though he did not specify the type, in April 2008.  He finally indicated at some unspecified point following his January 2011 hospitalization that he never said he was noncompliant with his medication.  Rather, he indicated that he was switching medications around that time and acknowledges that he therefore may have missed a couple of doses.

T.C., the Veteran's fiancée turned wife, T.C., the Veteran's son, and C.C., the Veteran's daughter, recounted in various statements witnessing the Veteran have major as well as minor seizures.  One or more of them in particular recounted four by November 2007.  A major seizure in April 2011, September 2011, and April 2012 and two in September 2012 additionally were recounted.  With respect to minor seizures, many were recounted in or around early 2007.  

Finally, others have recounted witnessing the Veteran have major seizures.  D.M., an employee of an auto parts store, indicated he had one in November 2011.  L.D., his church administrator, indicated he had one in January 2012.  His certified nursing assistant (CNA) indicated he had one in February 2012.

Of note at the outset is that the Veteran's CNA is not a lay person because this title implies at least some medical background.  The Veteran, his family members, D.M., and L.D. are lay persons because there is no indication that any of these individuals possesses any kind of medical background.  All are competent to attest to the Veteran's seizures.  He is competent in this regard because he personally experiences them whereas his family members, D.M., and L.D. are competent in this regard because they are capable of observing them.  All also are credible to attest to the Veteran's seizures.  The Veteran concededly is self-interested in that if he indicates his seizures are frequent he may receive increased compensation benefits.  His family also concededly is self-interested for the same reason.  However, this factor is outweighed by other factors.  It is facially plausible that the Veteran experiences seizures at the frequency reported by him and the others.  His demeanor at the Video Conference hearing appeared to the undersigned to convey truthfulness as opposed to untruthfulness.  His statements regarding frequency by and large are consistent with one another.  They further by and large are consistent with the statements of his family members, D.M., L.D., and his CNA.  In sum, there is no reason to doubt the Veteran or these other lay persons.  Their competency and credibility therefore is conceded where at issue.

Also of note at the outset is that it is somewhat unclear whether the Veteran's major seizures or his minor seizures are the predominating type.  It is evident that he has more minor seizures than major seizures.  Yet it also is evident that his major seizures are far more problematic than his minor seizures.  Both types of seizures therefore shall be considered in determining the most appropriate evaluation for the Veteran's epilepsy.  

Given the above, the Board finds that an initial evaluation of 20 percent is warranted for epilepsy for the period on appeal through May 15, 2007.  However, an even higher initial evaluation is not warranted during this period.  The Veteran experienced two to three major seizures in 2005.  However, this frequency of major seizures has been shown to be abnormal.  The Veteran had no major seizures in 2006, when he began taking medication, or in 2007 through May 15.  His minor seizures occurred at a rate ranging from two to four or five per month.  There was approximately one per week, in other words.  It follows that there were at least two minor seizures during each six month increment of the aforementioned period.  Yet there was not an average of at least five to eight minor seizures weekly therein (the criteria for the next higher evaluation of 40 percent).



The Board additionally finds that an initial evaluation of 40 percent is warranted for epilepsy for the period on appeal from May 16, 2007, to December 31, 2010, while an initial evaluation of 80 percent is warranted for the period on appeal beginning January 1, 2011.  However, even higher initial evaluations are not warranted during these periods.  The Veteran experienced a major seizure in mid to late 2007, one in January 2008, a few from July to October 2008, one in November 2009, one in March 2010, and one in late 2010.  Accordingly, the increased frequency from July to October 2008 was an anomaly.  Medication for hip symptoms indeed has been identified as a potential source of this increase.  The Veteran experienced three major seizures in January 2011, another anomaly with respect to frequency.  Indeed, he has admitted as much and went back to experiencing one major seizure at a time.  One such seizure occurred in every month in 2011 following January except March, June, July, and December.  He also experienced a major seizure in January, February, April, and October 2012, with two major seizures in September 2012.  The Veteran's minor seizures have since May 16, 2007, occurred at a rate ranging from a few per month to one to three per day.  Most often, they occurred at a rate of one to five per week.  It follows that there was at least one major seizure every six months/two per year as well an average of five minor seizures weekly from May 16, 2007, to December 31, 2010.  Yet there was not an average of at least one major seizures every four months or nine to 10 minor seizures weekly (the criteria for the next higher evaluation of 60 percent).  With respect to the period beginning January 1, 2011, it follows that there has been an average of at least one major seizure every three months even though there has not been more than 10 minor seizures weekly.  Yet there has not been an average of at least one major seizure per month (the criteria for the next higher and highest evaluation of 100 percent).

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Staged evaluations have been considered.  This is evident in light of the split in the period beginning May 16, 2007, into two periods of from May 16, 2007, to December 31, 2010, and beginning January 1, 2011.  Additional staged evaluations are not warranted since the above findings apply to the entire period they concern.

B.  Extraschedular

The above determinations granting the Veteran an initial evaluation for epilepsy of 20 percent for the period on appeal through May 15, 2007, 40 percent for the period from May 16, 2007, to December 31, 2010, and 80 percent for the period beginning January 1, 2011, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative specifically has raised the issue of entitlement to an extraschedular evaluation for epilepsy.  There is no indication that this disability could not or cannot be contemplated adequately by the applicable schedular evaluation criteria discussed above.  It is manifested by major and minor seizures of varying frequency, which is specifically accounted for by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw.  Higher evaluation(s) exist pursuant to these sources.  As explained above, however, the initial evaluations of 20, 40, and 80 percent accurately describe the severity of the Veteran's disability for the period on appeal through May 15, 2007, from May 16, 2007, to December 31, 2010, and beginning January 1, 2011.  In other words, the effect it had on him during these first two periods and the effect is has on him in this last period is encompassed by the respective assigned evaluation.  

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran did not and does not manifest an exceptional epilepsy disability picture.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.c.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

The Veteran's service-connected epilepsy and headaches are considered as one in determining whether the minimum percent evaluation requirement has been met, for example.  Review of the rating decisions granting service connection for these disabilities shows that each stems from the common etiology of head trauma.  Further, each affects the nervous system.  The Veteran's service-connected bilateral pes planus with hallux valgus and left shoulder disability also are considered as one.  Each affects the orthopedic, or musculoskeletal, system.

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service because the Board cannot assign a TDIU on an extraschedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. App. at 218.

Like above, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.  This includes both medical and lay evidence.  The benefit of the doubt also once again must be considered if applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

Only the most salient evidence is presented below in relation to these questions, like above, although all the evidence has been reviewed.  See Gonzales, 218 F.3d at 1378.  

10 percent evaluations are assigned for the Veteran's bilateral pes planus with hallux valgus and service-connected headaches and service-connected, as noted above.  The bilateral pes planus with hallux valgus 10 percent evaluation has been in effect since prior to the period on appeal.  The headaches 10 percent evaluation has been in effect since May 16, 2007.  Also as noted above, a 20 percent evaluation is assigned for the Veteran's service-connected left shoulder disability.  This evaluation has been in effect since May 14, 2008.  It is reiterated that the Veteran's service-connected epilepsy is assigned an evaluation of 20 percent for the period on appeal through May 15, 2007, 40 percent for the period from May 16, 2007, to December 31, 2010, and 80 percent for the period beginning January 1, 2011, herein.

The combined evaluation for service-connected disabilities is derived not by simply adding together the evaluations for each individual service-connected disability but by use of a combined ratings table.  38 C.F.R. § 4.25.  For the period on appeal through May 15, 2007, the combined evaluation for the Veteran's service-connected disabilities was 30 percent.  A 50 percent combined evaluation was in effect for the period from May 16, 2007, to May 13, 2008, while a 60 percent combined evaluation was in effect for the period from May 14, 2008, to December 31, 2010.  A 90 percent combined evaluation has been in effect since January 1, 2011.

With respect to level of education, special training, and previous work experience, the Veteran completed high school.  He has not had any special training.  His work experience consists solely of positions involving manual labor.  Though there is somewhat discrepant information, the following generally is clear from VA and private treatment records, VA medical examinations, the Veteran's statements and testimony, and statements from employers.  The Veteran was a full-time machine operator and forklift driver, for example, for a textile company from June 2003 to August 2005 when it closed.  He was unemployed for some of 2006.  The Veteran drove a forklift to stack cases as well as did housekeeping full-time for a number of months into October 2006.  He left this position for other employment.  The Veteran last worked for the rest of October 2006 until May 2007 operating a forklift loading and unloading trucks full-time.  He was terminated, according to the employer, because he had hip replacement surgery but had no available leave.  The Veteran has reported losing his job because of physical limitations including pain and mobility problems following hip replacement surgery.  He also has reported his seizures as a reason for losing his job.  The SSA determined in June 2008 that he was unemployable as a result of psychiatric disorders effective also as of May 2007.  

With respect to the impact of his service-connected disabilities on his ability to work, VA treatment records and examinations as well as private treatment records document the following.  The Veteran intellectual responses usually, though not always, are slow as a result of his epilepsy and headaches.  Since 2007, he has been prohibited from driving, working with heavy equipment, working at heights to include climbing ladders and being on roofs, and engaging in any other activity that could put him or others at risk due primarily to his seizures but also to his headaches.  The Veteran's left shoulder disability has been found to cause pain and limited range of motion particularly overhead.  It was opined in November 2008 that this disability precludes jobs involving strenuous lifting and carrying, though he still is able to do sedentary work.  The Veteran's bilateral pes planus with hallux valgus consistently has been found to cause pain.  In August 2006, this pain was following standing or walking.  It was constant by February 2008 such that the Veteran could stand for only 15 minutes, could walk only one block, and used a cane by November of that year.  It was opined that the disability has significant effects on his occupation, in particular precluding employment involving any kind of strenuous activity as well as a lot of standing or walking.  However, he was found capable of sedentary employment.

It was noted in February 2008 that the Veteran's unemployment is attributable to a great extent to his psychiatric problems.  In April 2008, he was determined unlikely to be able to return to labor intensive work following his total hip replacement.  Pain in both hips, knees, and feet was mentioned.  Dr. W.W. opined that the Veteran is unable to maintain gainful employment due to his seizures, headaches, depression, hip replacement, and left shoulder disability in May 2008.

The Veteran, in addition to the above effects of his service-connected disabilities, indicated in statements and testimony that his headaches would keep his attendance and quality of work unsatisfactory while his epilepsy would keep his mind occupied.  He specifically cites headaches which have progressed from once per week to five or six per week and a constant fear of another seizure, which have led to psychiatric problems.  The Veteran's family members additionally indicate in statements that he sleeps all day as a result of his seizures and the medication for them and is withdrawing from everyday life due to painful feet.  

For the period on appeal through December 31, 2010, the minimum schedular percent evaluation requirement under 38 C.F.R. § 4.16(a) has not been met.  Two or more disabilities were service-connected during this timeframe.  No service-connected disability was evaluated at 40 percent through May 15, 2007.  The combined evaluation for the Veteran's service-connected disabilities further was only 30 percent.  His service-connected epilepsy, especially when combined with service-connected headaches, was evaluated at 40 percent from May 16, 2007, to December 31, 2010.  It thus is of no consequence that his bilateral pes planus with hallux valgus and his left shoulder disability, even when considered as one, have not been evaluated at 40 percent or higher during the latter portion of this timeframe when both disabilities were service-connected.  Nevertheless, the combined evaluation for the Veteran's service-connected disabilities was only 50 percent through May 13, 2008, and only 60 percent from May 14, 2008, to December 31, 2010.  

A TDIU for the period on appeal through December 31, 2010, accordingly may be awarded only on an extraschedular basis under 38 C.F.R. § 4.16(b).  The remaining question during this period is whether or not the Veteran's service-connected disabilities alone were productive of unemployability such that referral to the Director of the Compensation and Pension Service is required.  The Board finds, based on the above, that the severity of his service-connected disabilities alone did not produce unemployability.  Referral for consideration of TDIU on an extrashcedular basis under 38 C.F.R. § 4.16(b) therefore is not warranted.

The Veteran was employed full-time for a majority, if not almost all, of the period through May 2007.  While he had not been employed since, most indications are that this is due to disabilities that are not service-connected.  Service-connected epilepsy was mentioned in this regard, but hip problems and psychiatric problems (the above withdrawal in this regard is reiterated) were mentioned more often.  Since May 2007, it is conceded that the Veteran was unable to obtain and maintain substantially gainful employment.  Dr. W.W.'s opinion and the SSA determination are notable in this regard.  However, both were based at least somewhat on disabilities that are not service-connected.  Dr. W.W. indeed referenced the Veteran's hip replacement and depression in addition to some of his service-connected disabilities while the SSA determination exclusively concerned psychiatric disorders.  

When considered collectively but apart from disabilities that were not service-connected, the Veteran's service-connected disabilities concededly interfered with his ability to obtain and maintain substantially gainful employment since May 2007.  His epilepsy and headaches indeed restricted him from driving, operating heavy equipment/machinery, working at heights, and engaging in other activities that might put him and others at risk.  His bilateral pes planus with hallux valgus and left shoulder disability restricted him to sedentary work at least by 2008.  Therefore, he was unable to secure and follow employment like his previous positions involving forklift operation and other manual labor.  Yet the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment altogether.  His quite limited education and lack of special training qualified him only for entry level desk jobs.  There is no indication that his epilepsy and headaches could not have been accommodated in such a job.  Indeed, concerns regarding attendance and work quality as a result of these disabilities could have been alleviated substantially by a flexible work schedule or similar concession.  This is true because the frequency of the Veteran's epileptic seizures, at at least one major seizure every six months/two per year as well as at least five minor seizures weekly, and headaches was not such that work on a regular basis was impossible.

For the period beginning January 1, 2011, the minimum percent evaluation requirement is met.  Two or more disabilities were service-connected during this timeframe.  The Veteran's service-connected bilateral pes planus with hallux valgus and his service-connected left shoulder disability, even when considered as one, have not been evaluated at 40 percent or higher.  His service-connected epilepsy and service-connected headaches, however, have been evaluated at higher than 40 percent or higher especially when considered as one.  The combined evaluation for the Veteran's service-connected disabilities further is 90 percent.

It follows that a TDIU may be awarded on a schedular basis for the period beginning January 1, 2011.  The remaining question during this period is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability.  Given the above, the Board finds that his service-connected disabilities alone were productive of unemployability.  

The Veteran, like from the period from May 2007 through 2010, has not worked during the aforementioned period.  His service-connected disabilities coupled with his education and lack of special training, also like from the period from May 2007 through 2010, render him incapable of securing and following employment in anything other than entry level desk jobs.  Indeed, the only significant differences between the period from May 2007 through 2010 and the period beginning January 1, 2011, concern the frequency of his epileptic seizures and headaches.  He began having an average of at least one major seizure every three months.  He additionally competently and credibly (for the same reasons noted in the above epilepsy discussion) reported increased headaches.  Accordingly, the Veteran's epilepsy and headaches became harder to accommodate to the point that it is impossible to do so.  Of note in this regard is that a flexible work schedule or similar concession does not alleviate the concerns regarding attendance and work quality since he no longer can perform work on a regular basis.  His service-connected disabilities, in other words, not only interfere with his ability to obtain and maintain substantially gainful employment but prevent him from obtaining and maintaining substantially gainful employment.

In sum, there is no basis upon which to justify potentially awarding a TDIU on an extraschedular basis for the period through December 31, 2010.  Referral to the Director of the Compensation and Pension Service therefore is not required.  However, for the period beginning January 1, 2011, an award of TDIU on a scheduled basis is warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder is dismissed.

The appeal of entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for headaches is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for bilateral pes planus with hallux valgus is dismissed.

An initial evaluation of 20 percent for epilepsy for the period on appeal through May 15, 2007, is granted, subject to the laws and regulations governing monetary awards.

An initial evaluation of 40 percent for epilepsy for the period from May 16, 2007, to December 31, 2010, is granted, subject to the laws and regulations governing monetary awards.

An initial evaluation of 80 percent for epilepsy for the period beginning January 1, 2011, is granted, subject to the laws and regulations governing monetary awards.

A TDIU is granted as of January 1, 2011, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


